Citation Nr: 1308813	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1967 to March 1969, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's entire claims folder, to include the portion contained in the electronic "Virtual VA" folder, has been reviewed in this case.  


FINDING OF FACT

The Veteran has more than one service-connected disability, with one disability rated at least 40 percent disabling , and with a combined disability evaluation of at least 70 percent disabling; evidence of record shows that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for a TDIU.  Therefore, no further development is needed with respect to this claim.  

Applicable Legal Criteria-TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).


Analysis

The Veteran in this case has service-connected posttraumatic stress disorder (PTSD) at a 50 percent rating, complete paralysis of the right common peroneal nerve with foot drop at a 40 percent rating, an abdominal scar of the abdomen and buttocks at a 20 percent rating, residual scars of a gunshot wound to the right thigh and buttocks at a 10 percent rating, a residual scar of a fragment wound of the left calf at a noncompensable rating, a residual scar of the left knee due to a shell fragment wound at a noncompensable rating, and a surgical scar of the right posterior buttocks at a noncompensable rating.  The combined disability evaluation is 80 percent.  

Based on the ratings assigned for these disabilities, the Veteran meets the initial threshold requirement for entitlement to a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The question turns to if the Veteran is precluded from engaging in any substantially gainful employment consistent with his education and occupational experience as a result of these disabilities.

The Veteran was examined by a VA psychiatrist in January 2010.  In the associated report, the examiner noted that the Veteran "had to stop working because of both physical and psychiatric symptoms which were interfering and causing a great deal of stress for him."  The psychiatrist noted that since stoppage of work, the stress level has decreased and this has lessened the intensity of PTSD from what was occurring in an occupational setting.  The examiner noted that the PTSD, in itself, was at the very least productive of moderate impairment in occupational functioning.  When taken with the Veteran's physical impairments, however, the examiner's statement indicated that work activities had to be ceased.  Indeed, the Veteran's symptoms involved avoidance behavior from crowds and people, and there was emotional distance noted with family members. As all but the most isolated of work environments would require interaction with, at the very least, co-workers, the Board notes that there is significant impairment associated with the PTSD alone.  Additionally, the Veteran noted that he did not drive his vehicle, as such an activity (which, by necessity, requires being seated for a duration of time) was problematic to him due to his physical limitations (inclusive of the service-connected neurological disorder).  

With regard to service-connected physical limitations, the Veteran was afforded a neurology examination in March 2010.  The examiner concluded that the service-connected scars do not prevent employment in sedentary or physical work; however, that the service-connected peroneal nerve damage affected his ability to carry out physical employment.  It was specifically noted that the nerve disorder included significant limitations of the activities of daily living, with moderate to severe impairments noted in recreation, exercise, household chores, and shopping.  The examiner referred VA adjudicators to the psychiatric examination report of record with respect to service-connected PTSD, and in so doing, made implication that there was an occupational impact associated with that condition.  

The Veteran's service-connected disability picture is extensive.  The nerve disorder, with foot drop, has been clinically found to preclude employment in a physical setting, and this would specifically eliminate occupational opportunities in his previous career field.  Indeed, the Veteran's employment prior to ceasing work had been that of a maintenance man, and such a job would, by necessity, require physical movement and labor.  It is not indicated that the Veteran's skills and training are of the type which would readily transition him into a sedentary work environment.  Indeed, outside of his civilian maintenance work, the Veteran's military occupational specialty (MOS) was that of a Marine infantryman, and such a job has little crossover into civilian pursuits.  Assuming, arguendo, that the Veteran did have the skills necessary to work in a sedentary/office setting, the Board still must conclude the combination of service-connected disablement would be preventative of employment in that capacity.  The Veteran's physical disability picture, which by definition includes his peroneal nerve disorder and scarring, restricts the Veteran from driving in a vehicle, which would make any analogous sitting in an office environment seem unlikely.  Moreover, the Veteran has expressly described an inability to function with groups as due to his PTSD, and the VA psychiatrist has expressed the opinion that both physical limitations (which would, by necessity, include service-connected manifestations) and psychiatric limitations (inclusive of service-connected PTSD) have mandated the Veteran to cease employment.  

Simply put, the Board is satisfied that the service-connected PTSD, in concert with service-connected physical manifestations (particularly the service-connected peroneal nerve disorder), do prevent the Veteran from engaging in substantially gainful employment consistent with his training and skills.  As this is the case, a TDIU will be granted.  


ORDER

Entitlement to a TDIU is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


